COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


LEAH STEO HUSTON
                                                                MEMORANDUM OPINION *
v.     Record No. 2808-09-4                                          PER CURIAM
                                                                   OCTOBER 19, 2010
JOHN MICHAEL HUSTON


                      FROM THE CIRCUIT COURT OF WARREN COUNTY
                                  Dennis L. Hupp, Judge

                 (Leah D. Huston, pro se, on briefs).

                 (D. Eric Wiseley; David Silek; Wiseley McDonald Wiseley, PLC;
                 Ours & Silek, PC, on brief), for appellee.


       Leah Huston (mother) appeals a final decree of divorce in which the trial court granted legal

and physical custody of one of the parties’ sons to John Huston (father). Mother argues that the trial

court erred by (1) denying her an impartial de novo standard of review on appeal; (2) conducting an

in camera interview with the parties’ minor child without the presence of a court reporter; and

(3) imputing income to mother even though she was a stay-at-home mother for twenty-six years.1

Father presents additional questions presented. He argues that (1) this Court does not have

jurisdiction to consider this appeal because mother failed to notify Jacob Huston, a party petitioner

in the trial court; (2) this appeal should be dismissed because mother failed to comply with Rules

5A:20 and 5A:25; and (3) he should be awarded attorney’s fees that he incurred in defending this



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        Mother filed a motion to supplement her brief by correcting the citations to the
appendix page numbers in the section where she stated her questions presented. Upon
consideration whereof, mother’s motion is granted.
appeal. 2 Upon reviewing the record and briefs of the parties, we conclude that this appeal is

without merit. Accordingly, we summarily affirm the decision of the trial court. See Rule

5A:27.

                                             BACKGROUND

         The parties married on January 25, 1982, separated on September 1, 2007, and divorced

on December 8, 2009. There were eight children born of the marriage, and three were minors at

the time that the parties separated.

         In July 2007, one of the parties’ adult sons, Jacob, filed for custody and visitation of one

of the minor children, L. 3 In August 2007, mother filed for custody, visitation, and support of

the other two minor children, J. and T. On April 17, 2008, the Warren County Juvenile and

Domestic Relations District Court (the JDR court) issued an order granting legal and physical

custody of L. and J. to father and legal and physical custody of T. to mother. The JDR court also

established a visitation schedule for mother and father and dismissed, with prejudice, Jacob’s

petitions. Mother appealed the JDR court’s ruling.

         Mother filed a complaint for divorce and a motion for pendente lite relief. By agreement

of the parties, the divorce action was consolidated with the appeal from the JDR court. After a

two-day pendente lite hearing, the trial court issued a memorandum on November 25, 2008, a

letter opinion on December 5, 2008, and an order on February 13, 2009. The trial court

incorporated the memorandum and letter opinion into the pendente lite order. The trial court


         2
          Father filed a motion for an extension of time to file his brief because mother failed to
file a proper appendix. Upon consideration whereof, father’s motion is denied; his brief included
references to the appendix filed by mother. Father also filed a motion allowing him to include
his second additional question presented that states mother’s appeal should be dismissed because
she failed to comply with Rules 5A:20 and 5A:25. Upon consideration whereof, father’s motion
is granted, and it is noted that his brief included this issue. We find that mother substantially
complied with Rule 5A:25 and any violations of Rule 5A:20 will be addressed herein.
         3
             The minor children will be referred to by their initials.
                                                   -2-
“adopt[ed] the orders entered in the Warren County Juvenile and Domestic Relations (JDR)

Court on April 17, 2008, as to all issues, to-wit: child custody and visitation, child support and

spousal support.” The trial court noted that J.’s custody was the only issue between the parties,

as both parties agreed that T. would remain with mother and L. would remain with father. The

trial court explained its reasoning and where it differed from the JDR court. The trial court

stated that Jacob was no longer a party to these proceedings, dismissed any matters regarding

Jacob’s petitions, and made that portion of the order a final order.

       In July 2009, the final hearing took place over two days. After hearing the evidence and

argument of the parties and J.’s in camera testimony, the trial court granted custody of L. and J.

to father and custody of T. to mother. The trial court ruled on support and equitable distribution

and entered a final decree of divorce on December 8, 2009. Mother filed her objections to the

final decree of divorce and timely filed an appeal.

                                            ANALYSIS

                                    Mother’s Notice of Appeal

       Father argues that this Court does not have jurisdiction to hear this appeal because mother

failed to notify Jacob of the appeal. 4 Father argues that Jacob was a necessary party.

       On December 5, 2008, the trial court issued a letter opinion stating that Jacob’s petition

for custody of L. was dismissed. The letter opinion further stated that “this is a final order,” and

“Jacob Huston will no longer be a party in these proceedings.” On February 13, 2009, the trial

court entered an order memorializing the ruling from the letter opinion. Neither party appealed

the court’s order of February 13, 2009, dismissing Jacob’s appeal. See Rule 1:1 (an order

becomes final twenty-one days after the date of entry).


       4
          Father also filed a motion to dismiss based on this argument. For the reasons stated
herein, father’s motion is denied.

                                                -3-
          Therefore, mother did not need to notify Jacob of the appeal because he was no longer a

party to this matter. 5

                                        De Novo Standard of Review

          Mother argues that the trial court denied her an impartial de novo standard of review on

appeal.

          Father argues that mother did not preserve the issue because she did not

contemporaneously object to the trial court’s ruling. The trial court issued a pendente lite order,

dated February 13, 2009. In the pendente lite order, the trial court specifically stated that it

adopted the JDR court’s order. In a letter opinion dated December 5, 2008, the trial court stated,

                    I find that my analysis is very similar to that of Judge Ronald
                    Napier, who heard this case in the Warren County JDR District
                    Court and who entered a detailed order on April 17, 2008. This is
                    the order appealed from, and it is certainly not binding on this
                    Court. Having reached my own conclusions in the case, I find that
                    my reasoning is similar to his . . . . While the status quo established
                    by the order appealed from can be given no legal effect in this
                    Court, I can, and I must, review and consider the present
                    circumstances and how those circumstances affect the children.

          Mother filed a motion to reconsider on February 20, 2009, and a “Notice of Objections

and Motion for Retrial and/or Reconsideration” on March 2, 2009. She did not argue in these

motions that the trial court failed to conduct a de novo trial. The trial court issued an order on

March 20, 2009 denying mother’s motions. On April 6, 2009, mother filed a “Notice of

Objections” and argued that the trial court did not conduct a de novo hearing. She reiterated her

objection on December 15, 2009, when she filed her “Notice of Objections to Final Decree of

Divorce.” Father argues that the objection was made too late.




          5
              Mother filed a motion for sanctions regarding this issue, and her motion is denied.
                                                    -4-
       The Court of Appeals will not consider a claim of trial court error as a ground for reversal

“where no timely objection was made, except to attain the ends of justice.” Marshall v.

Commonwealth, 26 Va. App. 627, 636, 496 S.E.2d 120, 125 (1998) (citing Rule 5A:18).

       Although mother did not note her objection within the ten days as requested by the trial

court in the pendente lite order, mother did note her objections on April 6, 2009 and reiterated

them on December 15, 2009. The trial court was given an opportunity to address the issue if it

felt that it needed to; therefore, mother preserved the issue.

                         We have repeatedly held that an appeal to the circuit court
                 from a court not of record under Code § 16.1-136 annuls the
                 judgment of the inferior tribunal as completely as if there had
                 been no previous trial . . . and that such a trial de novo in the circuit
                 court grants to a litigant every advantage which would have been
                 his had the case been tried originally in such court.

Walker v. Department of Public Welfare, 233 Va. 557, 563, 290 S.E.2d 887, 890 (1982)

(citations omitted).

       “A party appealing to a circuit court has the right to a de novo trial ‘unhampered and

unprejudiced’ by the lower court’s ruling.” Alexander v. Flowers, 51 Va. App. 404, 414, 658
S.E.2d 355, 359 (2008) (quoting Baylor v. Commonwealth, 190 Va. 116, 120, 56 S.E.2d 77, 79

(1949)).

       It is clear that the trial court reviewed the JDR court’s opinion in issuing its pendente lite

order; however, the trial court stated that it reached its own conclusions. In fact, the trial court

stated in its letter opinion how its opinion differed from the JDR court’s opinion. From the trial

court’s letter opinion, and the fact that the pendente lite hearing lasted for two days, it is apparent

that mother was allowed to put on evidence. 6 In addition, the final hearing took place over two




       6
           There was no transcript of the pendente lite hearing.

                                                   -5-
days, with one day devoted to custody issues. Therefore, the trial court did not deny mother an

impartial de novo standard of review on appeal. 7

                                         In Camera Interview

        Mother argues that the trial court erred by having an in camera interview with a minor

child without the presence of a court reporter. Father again argues that mother failed to preserve

this issue by timely objecting to the trial court.

        “To be timely, an objection must be made when the occasion arises -- at the time the

evidence is offered or the statement made.” Marlowe v. Commonwealth, 2 Va. App. 619, 621,

347 S.E.2d 167, 168 (1986).

        On July 13, 2009, father filed his exhibit and witness list. He named J. as a witness.

Mother promptly filed an objection to the child being called as a witness.

        At the July 27, 2009 hearing, the trial court stated, “I think the ruling I made last, before,

well, two weeks ago, that I would talk to [J.] in chambers, I would like to do that early on and

not have him wait all day.” This statement implies that there was a prior hearing that addressed

mother’s objection; however, there is no transcript from a prior hearing on this issue, nor is there

an order on this issue. 8




        7
         Mother raises several other arguments in this section in her brief. She contends the trial
court erred in not bifurcating the issues, namely the custody issues from the divorce issues. She
also asserts that the trial court should not have relied on the pendente lite order in making its
final order, and it should have allowed her to present additional evidence at the final hearing.
Neither of these arguments falls under mother’s question presented. We decline to consider “an
issue not expressly stated among the ‘questions presented.’” Hillcrest Manor Nursing Home v.
Underwood, 35 Va. App. 31, 39 n.4, 542 S.E.2d 785, 789 n.4 (2001) (The requirement that an
opening brief contain “questions presented” has, as of July 1, 2010, been replaced by the
requirement that the opening brief contain “assignments of error.” See Rule 5A:20.).
        8
       An appellant has the responsibility to provide a complete record to the appellate court.
Twardy v. Twardy, 14 Va. App. 651, 658, 419 S.E.2d 848, 852 (1992) (en banc).

                                                     -6-
       At the July 27, 2009 hearing, mother did not state her objection to the child testifying

after the trial court stated that it would speak with the child in chambers. After each party’s

opening statements, the trial court asked mother whether there are any “particular matters that

you want me to make inquiry of when I talk to [J.].” Again, mother did not state her objection to

the trial court speaking with the child. Instead, she asked the judge to ask the child if he would

like to live with both parents. The trial court then stated, “Let’s ask [J.] to come in and I will talk

to him first and then we will move on to the other witnesses. Okay?” Mother said nothing, and

the transcript notes that they were “OFF THE RECORD.” Mother did not request the court

reporter to transcribe the judge’s conversation with the child.

       Mother noted her objection for the first time when she filed her objections to the final

decree. Therefore, mother did make a contemporaneous objection to the trial court’s ruling, and

we will not consider this issue. Rule 5A:18.

                                          Imputing Income

       Mother argues that the trial court erred in imputing income to her. The trial court

imputed income to mother at the rate of minimum wage, or $7.25 per hour, for forty hours per

week, for a total of $1,250 per month.

               In setting or modifying spousal support or child support, a court
               may impute income to a party voluntarily unemployed or
               underemployed. See Calvert v. Calvert, 18 Va. App. 781, 784, 447
S.E.2d 875, 876 (1994); Stubblebine v. Stubblebine, 22 Va. App.
703, 710, 473 S.E.2d 72, 75 (1996) (en banc). Whether a person is
               voluntarily unemployed or underemployed is a factual
               determination. In evaluating a request to impute income, the trial
               court must “consider the [parties’] earning capacity, financial
               resources, education and training, ability to secure such education
               and training, and other factors relevant to the equities of the
               parents and the children.” Niemiec v. Commonwealth, 27
Va. App. 446, 451, 499 S.E.2d 576, 579 (1998).

Blackburn v. Michael, 30 Va. App. 95, 102, 515 S.E.2d 780, 783-84 (1999).



                                                 -7-
       Mother was a stay-at-home mother throughout the parties’ marriage and home-schooled

the children. The trial court found that the parties’ decision for mother to stay at home was a

joint decision, especially in light of the fact that they had eight children. However, as the

children grew older and the parties separated, mother remained a stay-at-home mother and relied

on credit to make ends meet. The trial court stated, “The wife has stubbornly clung to her role of

full-time homemaker and home-school instructor, but she apparently has done so by pushing her

credit limits. Reality must set in. She must become gainfully employed and contribute to her

own support.”

       Wife testified that in 2007, she worked as a care provider earning $8.50 per hour, but

stopped when they no longer needed her services. She also testified that at the time of the trial,

she was in the process of becoming certified as a reading specialist for dyslexic children. She

anticipated earning $20 per hour initially, and then once she received her certification, she

expected to earn $40 per hour. She testified that she hoped to work between twenty and

twenty-five hours per week. Meanwhile, she had earned approximately $300 per month in the

past year doing small jobs. On cross-examination, mother testified about the various businesses

that she attempted to start and about her skills. She was a high school graduate and planned to

continue to home-school T.

       The trial court heard sufficient evidence to find that mother was capable of working

outside the home. All of her children, except one child, had left the home. She had worked as a

care provider and was now obtaining her certification to become a reading specialist. The trial

court imputed minimum wage to mother and assumed that she would work full time. The trial

court’s computation of income based on minimum wage was less than mother’s anticipated

income as a tutor. Therefore, the trial court did not err in imputing income to mother.




                                                -8-
                                         Attorney’s Fees

       Father seeks an award of the attorney’s fees and costs he incurred on appeal. However,

because this litigation “addressed appropriate and substantial issues,” and “neither party

generated unnecessary delay or expense in pursuit of its interests,” Estate of Hackler v. Hackler,

44 Va. App. 51, 75, 602 S.E.2d 426, 438 (2004), we deny his request for an award of attorney’s

fees and costs he incurred on appeal. See O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479
S.E.2d 98, 100 (1996).

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                         Affirmed.




                                               -9-